Citation Nr: 1515972	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  04-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for organic brain syndrome, to include as secondary to service-connected malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He served in the Republic of Vietnam between May 1969 and April 1970 and was awarded the Combat Infantryman Badge, Air Medal, and a Bronze Star Medal for heroism.

This case comes before the Board of Veterans' Appeals Board from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which declined to reopen previously denied claims for service connection for PTSD and organic brain syndrome secondary to service connected malaria.  Subsequently, jurisdiction of the case was transferred to the RO in San Juan, Puerto Rico.

In December 2007, the Board remanded the claims for additional development.  In an August 2010 decision, the Board reopened the claim for service connection for a psychiatric disability and remanded it for additional development.  The Board also remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for organic brain syndrome.  In a July 2012 decision, the Board reopened the claim for service connection for organic brain syndrome and remanded it and the claim for service connection for a psychiatric disability for additional development.  In May 2013 and June 2014, the Board remanded the claims for compliance with the prior remand.


FINDINGS OF FACT

1.  The Veteran has PTSD that has been attributed to a verified stressor during his military service, including in relation to his combat tour in Vietnam.

2.  Service connection is currently in effect for the residuals of malaria, rated as non-compensable.

3.  The evidence is in equipoise as to whether the Veteran has an organic brain syndrome related to his service-connected malaria.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2.  The criteria for establishing service connection for an organic brain syndrome as secondary to service-connected malaria are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  PTSD

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran, in written statements, asserts that he currently suffers from a psychiatric disorder, to include PTSD, which was caused by or first manifested during active service.  The Veteran contends that he has flashbacks of his experiences in Vietnam, and that he suffers from chronic anxiety and depression stemming from his active service.  In support of his claims, the Veteran has submitted lay statements from his wife, daughter, brother, father, and friend, attesting to his symptoms and changes following his service in Vietnam.

The record shows that the Veteran has received ongoing treatment for mental health problems and had been variously diagnosed with PTSD, psychotic disorder not otherwise specified, psychosis, atypical psychosis, personality disorders (paranoid, narcissistic, antisocial), anxiety disorder, organic brain syndrome, and malingering.  See San Juan VA Medical Center treatment records, Hospital de Federico Trilla, Hospital of the Carolina Area, and multiple correspondence from Dr. M.E.F.  
Relating to his PTSD, the Veteran has reported various in-service stressors related to his combat experiences, including being subjected to incoming mortar, rocket, and artillery fire, almost falling out of a helicopter, killing an enemy combatant in close proximity, and running in the open and being subjected to enemy fire in order to bring a box of ammunition to his squad leader.  His service records show that he was awarded the Bronze Star Medal with "V" Device and the Combat Infantryman Badge, establishing his participation in combat.  Therefore, his in-service stressors are conceded, as they are consistent with his service.  38 U.S.C.A. § 1154(b) (West 2014) 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Moreover, after considering the other medical and lay evidence of record, the Board finds that the evidence on the whole is in relative equipoise on the question of whether the Veteran has a current PTSD diagnosis in compliance with the DSM and owing to events that occurred during his service, including especially in combat.  

Evidence favorable to his claim includes an August 1989 psychological assessment from a VA licensed psychologist (Psy.D.), in which, Dr. E.O.R. determined that the Veteran met the criteria for a diagnosis of PTSD due to his Vietnam combat experiences.  Dr. E.O.R. added that the Veteran's Vietnam experiences contributed to his symptomology and helped shape his present perception and interpretation of events.   See Cohen v. Brown, 10 Vet. App. 128, 144 (1997) (a PTSD diagnosis presumably is in accordance with the DSM criteria, both in terms of the sufficiency and adequacy of the stressor claimed).  Also, the Veteran was hospitalized in March and April 1989 at Hospital de Federico Trilla, Hospital of the Carolina Area, Psychiatric Unit, following an incident in which the Veteran, while working as a prison guard, shot and killed a prisoner.  Records show that a similar incident occurred in 1985, at which time, the Veteran, while working as a correctional officer, shot and killed a prisoner who was trying to escape.  In recalling the March 1989 event, the Veteran reported that at the time, he thought he was in Vietnam and was shooting at the enemy.  During a psychological evaluation, the Veteran reported that he had been employed as a guard since 1971, and enjoyed the work since it reminded him of Vietnam.  He worried that he might kill someone again because he felt that he was back in Vietnam.  The discharge diagnoses were PTSD, and paranoid personality, with obsessive traits.  

On a State Insurance Fund examination report dated in July 1989, the Veteran reported homicidal ideation and frequent flashbacks to Vietnam.  He was afraid he might become involved in another incident of violence.  PTSD and paranoid personality were diagnosed.  

The Board notes that even if these clinicians relied on the Veteran's self-recounted history in making their diagnoses of PTSD, this is not reason enough to discount the probative value of their diagnosis when, as here, the Board has found the Veteran's lay testimony concerning the purported events in service, especially in combat, credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (recognizing that a Veteran may provide credible testimony regarding his history of events and, absent a contrary finding this testimony is not credible, it is permissible for an examiner in turn to rely on it in making a diagnosis and attributing the diagnosis to the claimed events in service).

Additionally, a November 1989 VA neuropsychological report indicated that the Veteran had cognitive deficits and that unexplainable and significant cognitive deficits have been found in at least one group of Vietnam veterans, leading researchers to hypothesize that "the Viet Nam experience itself" may account for such deficits.

Also, letters from Dr. M.E.F., a private physician, dated in February 2009, August 2013, and June 2014 noted that the Veteran met all the diagnostic criteria for PTSD and that such diagnosis was related to his combat experience in service.  

Evidence against the claim includes VA examination reports dated in July 1991, July 1994, August 1999, May 2002, July 2009, October 2012, June 2013, and August 2014, which collectively showed that the Veteran was diagnosed with personality disorders (mixed and antisocial) and was not found to have PTSD.  

But when weighed against the records from a private hospital dated in March and April 1989, an insurance record dated in July 1989, a VA licensed psychologist dated in August 1989, and multiple letters from Dr. M.E.F., the Board finds that the evidence regarding the requirement of a current PTSD diagnosis is at least in relative equipoise, so as favorable to the claim as against it.  In this circumstance the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.

As importantly, after an extensive interview and evaluation of the Veteran, the VA psychologist related the Veteran's PTSD to combat experiences in Vietnam.  

In cases, as here, where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d) (and (f)(2), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden, 381 F.3d at 1167).  In other words, merely having combat service does not obviate the need for this supporting nexus evidence.  Here, though, there is evidence of the required causal relationship between the Veteran's current symptomatology and PTSD diagnosis and the claimed stressors he alleges occurred during his service, especially in combat in Vietnam.  Thus, the requirements for establishing his entitlement to service connection for PTSD have been satisfied, in turn requiring the granting of his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Organic Brain Syndrome

A review of the Veteran's service treatment records shows that there were no complaints or manifestation of organic brain syndrome.  The Veteran was treated during service for malaria, including hospitalization in June 1970 for plasmodium falciparum and plasmodium vivax malaria.  The separation examination clinically evaluated all pertinent systems as normal.  Service connection is in effect for malaria, rated noncompensable.  Additionally, post service treatment records are negative for any complaints or diagnosis of an organic brain problem within the first post service year or for many years after his discharge from service.  Instead, the first documentation in the claims file of an organic brain problem was in November 1989, which is approximately 19 years after the Veteran was discharged from active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Furthermore, there is no evidence showing that the Veteran had an organic brain condition in service or an organic brain condition was otherwise related to service.  Thus, the Board finds that the preponderance of the evidence is against the claim on a direct basis.

Rather, the Veteran contends that he suffers from organic brain syndrome secondary to his service-connected malaria.  In support of his claim, he has submitted lay statements from his wife, daughter, and friend, attesting to his symptoms and changes following his service in Vietnam.

The record shows that the Veteran has received ongoing treatment for mental health problems and had been variously diagnosed with organic brain syndrome, PTSD, psychotic disorder not otherwise specified, psychosis, atypical psychosis, personality disorders (paranoid, narcissistic, antisocial), anxiety disorder, and malingering.  See San Juan VA Medical Center treatment records, including from Dr. J.A.M.; Hospital de Federico Trilla, Hospital of the Carolina Area; and multiple correspondence from Dr. M.E.F.

Moreover, after considering the other medical and lay evidence of record, the Board finds that the evidence on the whole is in relative equipoise on the question of whether the Veteran has an organic brain syndrome related to his service-connected malaria.  Evidence favorable to his claim included an August 1989 a VA psychological consultation sheet, in which Dr. R.R. reported that the Veteran's psychological evaluation indicated mild signs of an organic involvement.  

A VA neuropsychological evaluation was conducted in November 1989 by Dr. J.A.M.  This report indicated that psychological testing showed that the Veteran had possible cognitive deficits that could be consistent with an organic mental disorder.  Dr. J.A.M. stated that the possibility that the Veteran could be suffering from the sequelae of cerebral malaria needed to be considered.  The examiner did note that he had not had the opportunity to review the Veteran's service treatment records.  Dr. J.A.M. evaluated the Veteran again in December 1990 and corroborated the previous diagnostic impression of organic mental disorder apparently secondary to cerebral malaria.   

A June 1991 VA progress note reported neuropsychological testing revealed an organic brain syndrome apparently secondary to cerebral malaria.  Additionally, more recent treatment records dated in June and July 2009 reported the Veteran was previously diagnosed at a VA neuro-psychological clinic with organic mental disorder due to sequelae of cerebral malaria.

In February 2009 correspondence, Dr. M.E.F noted that the Veteran suffered from malaria.  Dr. M.E.F. reported that the Veteran tested positive for sequelae of cerebral malaria in August 1989 and December 1990.  Dr. M.E.F. noted that the diagnosis was confirmed by the San Juan VA Medical Center version of the Halstead Reitan Battery Test, the Benton Visual RetentionTest, Rey-Osterneth Complex Controlled Word Association, and cancellation testing.  Therefore, Dr. M.E.F. was certain of the Veteran's conditions of sequelae of cerebral problems due to malaria.  

In August 2013, Dr. M.E.F. reviewed the findings of the July 2013 supplemental statement of the case as well as the Veteran's claims file and insisted that the Veteran had cerebral malaria, noting the prior diagnoses of cognitive disorders related to cerebral malaria.

In June 2014 addendum, Dr. M.E.F. stated that in reference to the Veteran's organic brain syndrome, to include as secondary to service-connected malaria, he continued to agree with Dr. R.R.'s conclusion dated in August 1989 (indicating that the Veteran had signs of an organic involvement).

Evidence against the claim includes VA examination reports dated in July 1991, July 1994, August 1999, July 2009, October 2012, and June 2013, collectively show that the Veteran was not found to have an organic brain disorder, or a mental disability consistent with a diagnosis of organic mental disorder that could be etiologically related to his service-connected malaria.  

Overall, the Board finds that the medical evidence is in equipoise.  As stated above, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Gilbert, 1 Vet. App. 49.

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for an organic brain syndrome is warranted on a secondary basis. 


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to secondary service connection for an organic brain syndrome is granted. 



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


